Citation Nr: 9906713	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  98-15 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for recurrent 
major depression, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from January 1963 to April 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs.  


FINDINGS OF FACT

1.  The veteran's only service-connected disability, 
described for rating purposes as recurrent major depression, 
is manifested by suicidal ideation, near-continuous 
depression, difficulty in adapting to stressful 
circumstances, inability to establish and maintain effective 
relationships, extreme social withdrawal, and occasional 
auditory hallucinations.

2.  The veteran's service-connected recurrent major 
depression precludes substantial gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent evaluation(but no 
higher) for service-connected recurrent major depression are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.7, 4.130, Diagnostic Codes 9434, 9440 (1998).

2.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for an increased evaluation for his 
service-connected disability is well-grounded within the 
meaning of 38 U.S.C.A. § 5107.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The veteran's claim for TDIU, as 
a type of increased evaluation, is also well-grounded.  The 
Board is also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled.  There is no 
indication of additional available evidence which would be 
relevant to the veteran's claims.  All relevant facts have 
been properly developed, and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Factual Background

Historically, the veteran's service medical records reflect 
that he was hospitalized in service after a suicide attempt.  
A depressive reaction and passive-aggressive personality were 
diagnosed in service.  The veteran was discharged from 
service as a result of psychiatric disability.

The veteran remained hospitalized following his service 
discharge.  The RO was therefore required to issue a May 1966 
a rating decision for hospitalization and outpatient 
treatment purposes, although the veteran himself did not 
apply for benefits.  The May 1966 rating decision awarded 
service connection for "a nervous condition."  It appears 
that the May 1966 rating decision further stated that the 
secondary diagnosis of passive-aggressive personality was 
considered a part of the depressive reaction, since it was 
evident that the personality defect manifested itself in the 
depressive reaction.  

The veteran did not apply for service connection or 
compensation benefits until December 1993, more than thirty-
five years after his service discharge.

1.  Claim for Increased Evaluation for Depression

On VA examination conducted in July 1998, the veteran 
complained of numerous symptoms, including nervousness, sleep 
disturbances, trouble making decisions, difficulty 
concentrating, and inability to relax.  The veteran reported 
that he lived alone, in a trailer owned by his brother.  The 
veteran did his own laundry, cooking, housework, driving, and 
shopping, but his brother paid most of his bills.  He 
described himself as a recluse.  He reported that he becomes 
nervous around traffic or crowds, especially when there are 
"people around you real close."  He reported that he did 
not watch television, read, pick up his mail, or have any 
hobby.  He saw his brother once or twice a week.  He reported 
that he stayed in the forest to decrease his nervousness.  

The veteran was appropriately groomed and his hygiene was 
appropriate.  His speech was clear.  His affect was flat.  He 
was oriented, and his thinking was spontaneous and logical.  
He reported that he sometimes heard people out in the woods, 
but knew that no one was there.  He reported suicidal 
ideation at times.  His concentration and memory were poor.  
His thinking was concrete.  His judgment and insight were 
poor.  The examiner noted that the veteran was unaware of 
many symptoms of his depression, and had not sought treatment 
for those symptoms of which he was aware.  The examiner 
concluded that the veteran's depression was moderate, and his 
personality disorder was severe.  There was impairment in 
social relationships, occupational function, judgment, mood, 
and activity level.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 55 due to 
depression, and 48 in total.  The Board finds that the GAF 
score of 48 must be considered for purposes of evaluating the 
veteran's service-connected disability, given the RO's May 
1966 determination that the symptoms of the service-connected 
psychiatric disorder could not be separated from symptoms of 
the personality disorder, for which service connection was 
not granted.

The veteran's service-connected psychiatric disability is 
evaluated under the criteria for major depression, 38 C.F.R. 
§ 4.130, Diagnostic Codes 9434, 9440.  Under Diagnostic Codes 
9434, 9440, and the General Rating Formula for Mental 
Disorders, the criteria in effect when the veteran filed his 
1998 claim, a 50 percent evaluation requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440.

A 70 percent evaluation is manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

Total occupational and social impairment, warranting a 100 
percent evaluation, is manifested by such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.  

The Board finds that the veteran's symptomatology more nearly 
approximates the schedular  criteria for a 70 percent 
evaluation in view of the evidence of continuous depression, 
panic, occasional suicidal ideation, severe difficulty in 
adapting to stressful situations, and finding ordinary 
situations, such as driving in traffic or being in physical 
proximity to other people stressful.  The veteran's speech, 
although basically logical and coherent, is rambling.  His 
thinking is concrete.  He is so withdrawn from social 
interaction that television sound and images bother him.  He 
is unable to concentrate to read.  He reports awaking as 
often as every 30 minutes at night.  He has occasional 
auditory hallucinations.  The veteran is aware that he is 
depressed, but has not sought treatment since his hospital 
release following discharge, more than 40 years ago.  The 
veteran has no family or friends other than his brother.  The 
evidence thus establishes that the veteran is unable to 
establish and maintain effective relationships.  

The Board finds that the veteran's disability picture, with 
major impairment in work, family and social relationships, 
judgment, thinking, and mood, with extreme social withdrawal, 
warrants a 70 percent evaluation for major depression.  

However, the Board further finds that the preponderance of 
the evidence is against an evaluation in excess of 70 
percent.  The criteria for the next higher schedular 
evaluation, a 100 percent evaluation, are not met.  There is 
no evidence that the veteran has manifested grossly 
inappropriate behavior, that he is disoriented to time, 
person, or place, is a persistent danger to self or others, 
has lost memory for his own names or names of close 
relatives, or is unable to maintain his personal hygiene.  
The provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant the 100 percent 
evaluation, as the evidence is not in equipoise.

2.  Claim for TDIU

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

In this case, the veteran meets the schedular criteria for a 
total rating based on individual unemployability, in light of 
the decision above, because the Board has evaluated his 
service-connected psychiatric disability, major depression, 
as 70 percent disabling.  Thus, that disability meets the 
schedular requirements for TDIU.

Even when a veteran has a disability which meets the 
schedular requirements, it must be established that the 
service-connected disability does, in fact, preclude 
substantial gainful employment.  In this regard, the 
veteran's employment history, educational and vocational 
attainment, as well as his particular physical disabilities, 
are to be considered in making a determination on 
unemployability.  38 C.F.R. §§ 3.340, 3.341.

The veteran completed his education only through the tenth 
grade.  After service, he apparently had sporadic employment 
at "odd jobs."  He last worked in 1984, as a truck driver, 
doing local furniture deliveries.  

The VA examiner who conducted the July 1998 examination did 
not state whether the veteran was capable of maintaining 
employment.  However, the veteran has minimal vocational 
experience, and the evidence establishes that his service-
connected psychiatric disability would likely preclude 
vocational training or education, given the veteran's extreme 
social withdrawal.  The VA examiner opined that the 
likelihood of significant change was poor, and opined that, 
at best, medication "might" help, if the veteran sought 
treatment.  Under the circumstances, with reasonable doubt 
resolved in the veteran's favor, the Board must conclude that 
he is unemployable as a result of service-connected major 
depression.


ORDER

Entitlement to a 70 percent evaluation for the veteran's 
service-connected recurrent major depression is warranted.  
Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
warranted.  The appeal is granted to this extent.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

- 8 -


- 8 -


